DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7-9, 12, 13, 16, 17, and 20 are objected to because of the following informalities:
Claim 1, lines 1-2, recites “a power steering system 1 of a motor vehicle” which is grammatically incorrect and should be changed to --a power steering system of a motor vehicle--.
Claim 1, line 13, recites “said assistance module being wherein it comprises” which is grammatically incorrect and should be changed to -- said assistance module comprises--.
Claim 7-9, 12, 13, 16, 17, and 20, line 2, recite “the blocking element” which appears that it should be changed to --the at least one blocking element-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the tangent wheel" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 16-17, recites “at least one of the stop surfaces” which is indefinite because line 14 only discloses “at least one stop surface”.  There is no claim limitation that states that there are a plurality of stop surfaces as claimed in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, line 2, recites “at least one stop surface” which is indefinite because it is unclear how the at least one stop surface from claim 4 relates to the at least one stop surface from claim 1, line 14.  Are there two sets of “at least one stop surface”?  Should claim 4 be changed to --the at least one stop surface--?
Claim 5, line 2, recites “at least one stop surface” which is indefinite because it is unclear how the at least one stop surface from claim 5 relates to the at least one stop surface from claim 1, line 14.  Are there two sets of “at least one stop surface”?  Should claim 5 be changed to --the at least one stop surface--?
Claim 6, line 2, recites “at least one blocking element” which is indefinite because it is unclear how the at least one blocking element from claim 6 relates to the at least one blocking element from claim 1, lines 13-14.  Are there two sets of “at least one blocking element”?  Should claim 6 be changed to --the at least one blocking element--?

Claim 11, line 2, recites “at least one blocking element” which is indefinite because it is unclear how the at least one blocking element from claim 11 relates to the at least one blocking element from claim 1, lines 13-14.  Are there two sets of “at least one blocking element”?  Should claim 11 be changed to --the at least one blocking element--?
Claim 14, line 2, recites “at least one blocking element” which is indefinite because it is unclear how the at least one blocking element from claim 14 relates to the at least one blocking element from claim 1, lines 13-14.  Are there two sets of “at least one blocking element”?  Should claim 14 be changed to --the at least one blocking element--?
Claim 15, line 2, recites “a blocking element” which is indefinite because it is unclear how the blocking element from claim 15 relates to the at least one blocking element from claim 1, lines 13-14.  Is the blocking element a part of the at least one blocking element from claim 1?
Claim 18, line 2, recites “at least one blocking element” which is indefinite because it is unclear how the at least one blocking element from claim 18 relates to the at least one blocking element from claim 1, lines 13-14.  Are there two sets of “at least 
Claim 18 recites the limitation "the clamping nut" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Should claim 18 depend from claim 15?
Claim 19, line 2, recites “a blocking element” which is indefinite because it is unclear how the blocking element from claim 19 relates to the at least one blocking element from claim 1, lines 13-14.  Is the blocking element a part of the at least one blocking element from claim 1?
Claim 21, line 2, recites “at least one blocking element” which is indefinite because it is unclear how the at least one blocking element from claim 21 relates to the at least one blocking element from claim 1, lines 13-14.  Are there two sets of “at least one blocking element”?  Should claim 21 be changed to --the at least one blocking element--?
Claim 21 recites the limitation "the crimping ring" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Should claim 21 depend from claim 19?
Claim 22, line 2, recites “at least one blocking element” which is indefinite because it is unclear how the at least one blocking element from claim 22 relates to the at least one blocking element from claim 1, lines 13-14.  Are there two sets of “at least one blocking element”?  Should claim 22 be changed to --the at least one blocking element--?

Claim 23, line 2, recites “at least one blocking element” which is indefinite because it is unclear how the at least one blocking element from claim 23 relates to the at least one blocking element from claim 1, lines 13-14.  Are there two sets of “at least one blocking element”?  Should claim 23 be changed to --the at least one blocking element--?
Claim 23, lines 3-4, recites “several distinct stop surfaces” which is indefinite because it is unclear how the stop surfaces from claim 23 relate to the at least one stop surface from claim 1, line 14.  Are the stop surfaces a part of the at least one stop surface from claim 1?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 does not depend from any claim therefore it is improper.  It appears that claim 7 should depend from claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 10, and 22, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dieter et al. (DE 102004039820 A1; see Applicant provided machine translation).
Regarding claim 1, Dieter et al. discloses an assistance module for a power steering system of a motor vehicle, including a reducer casing (1, 18) in which is mounted a reducer comprising an output shaft (9) provided with a pinion (Paragraph 0005 / Line 1), said output shaft being rotatably mounted inside the reducer casing about a longitudinal axis (the axial centerline of 9) by means of at least one mechanical rolling bearing (the right-most ball bearing in Figure 4) carried by a bearing (19) provided on the reducer casing between the tangent wheel and the pinion,
said mechanical rolling bearing having several rolling elements (the balls in the ball bearing) kept at a distance from each other by a separation cage (the rectangular member that supports the balls as shown in Figure 4), said rolling elements and said separation cage being disposed in an annular rolling bearing space (the space where 
said separation cage being capable of being ejected out of said annular rolling bearing space in an ejection direction (to the right in Figure 4),
said assistance module comprises at least one blocking element (the two vertical elements to the right of the right-most ball bearing that are between the ball bearing and element 19) having at least one stop surface (the left-most surface of the at least one blocking element) facing the annular rolling bearing space and in the ejection direction, at a distance (the space between the cage and the left-most surface of the at least one blocking element) such that the at least one stop surface prevents an ejection of said separation cage out of the annular rolling bearing space.
Regarding claim 2, Dieter et al. discloses that the rolling elements are balls of spherical shape (see Figure 4) and wherein the distance is less than or equal to half of a diameter (the diameter from the center of the top ball to the center of the bottom ball of the ball bearing as shown in Figure 4) of said balls.
Regarding claim 5, Dieter et al. discloses that the at least one stop surface is positioned, along the longitudinal axis, between the mechanical rolling bearing and the pinion (see Figure 4).
Regarding claim 6, Dieter discloses that at least one blocking element is secured to the reducer casing (19 is fixed to 1, and the blocking element is secured to 19.  The blocking element is viewed as being secured to the reducer casing).
Regarding claim 10, Dieter et al. discloses that the at least one blocking element is inserted between a shoulder (the part of 1 that the at least one blocking element 
Regarding claim 22, Dieter et al. discloses that the at least one blocking element has a stop surface (the left-most surface of the at least one blocking element) of an annular shape, centered on the longitudinal axis (see Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dieter et al. (DE 102004039820 A1; see Applicant provided machine translation) in view of Tanaka et al. (JP 2009-8170 A; see Office provided machine translation).
Regarding claim 3, Dieter et al. discloses all of the claim limitations, see above, but does not disclose that the distance is less than or equal to 2 millimeters.
Tanaka et al. teaches a blocking element (13) that has a distance from a cage (7), and the distance is less than or equal to 2 millimeters (element 7a contacts element 23 thus there is 0 millimeter distance; see the second to last paragraph of Page 3 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distance between the at least one blocking element and the separate cage of Dieter et al. to be less than or equal to 2 .
Allowable Subject Matter
Claims 4, 7-9, 11-21, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishimi et al. (JP 2014-210479 A) discloses a power steering system that comprises a bearing, and a clamping nut that mounts against the bearing.
Guerin (FR 3085341 A1) discloses a steering assistance unit that is comprised of a casing, an output shaft, a pinion, a ball bearing having a separation cage, and a clamping ring mounted to the output shaft and pressing against the inner ring of the ball bearing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656